DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1, 3, 7, 10, 14-15, 17, 19-23, 26, 30-31, 49 and 51-55 are currently under examination. Claims 2, 5-6, 8-9, 11-13, 24-25, 27-29, 32-44, 46-48 and 50 are withdrawn from consideration. Claim 1 is amended. Claims 53-55 are newly added. Claims 4, 16, 18, 25 and 45 are canceled.
Previous Grounds of Rejection
Claims 1, 3, 7, 10, 14-23, 26 and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
Regarding claims 1, 3, 7, 10, 14-15, 17, 19-23, 26, 49 and 51-52, in the light of the amendments, the rejections on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 of U.S. Patent No. 9,006, 347 B2 is amended as set forth below.
Claims 1, 3, 7, 10, 14-23 and 26, in the light of the amendments, the rejection under 35 U.S.C. 103(a) as being unpatentable over Farmer et al. (US 2013/0172524 A1) is amended as set forth below.
s are set forth below.
Amended & New Grounds of Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctfrom the reference claim(s) because the examined application claim is either anticipatedby, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutorydouble patenting ground provided the conflicting application or patent either is shown tobe commonly owned with this application, or claims an invention made as a result ofactivities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with37 CFR 3.73(b). 

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 containing catalyst with C-E and C=E bonds is generic to that is recited in claim 1 of US ‘347. Claim 11 of ‘347 comprises a catalyst formula (I) wherein R3 and R4 groups are same or different groups respectfully.
Improper Markush Grouping Rejection
Claims 1, 3, 7, 10, 14-15, 17, 19-23, 26, 49 and 51-55 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 712-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
The bimetallic complexes with E-C single bond and/or E-C double bonds have mixed heteroatoms E1-6, anions X, G and R1-6 groups with variety of substituents.
They are all so disparate chemically as not to be members of recognized chemical class of compounds.
The bimetallic complexes of the recited Markush group are so disparate chemically as not to be members of a recognized chemical class of compounds, but, in 
These compounds do not appear to be members of a recognized physical or chemical class or members of an art-recognized class, the members are considered to share a "single structural similarity" and common use when the alternatively usable compounds share a substantial structural feature that is essential to a common use. Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
According to MPEP 2117. II, the alternatives defined by the Markush group are either alternative chemical compounds as a whole (e.g., if a claim includes a compound R-OH wherein R is selected from the group consisting of methyl, propyl, and butyl, then the alternatives are methanol, propanol, or butanol) or in the context of a combination or process, the alternatives from which a selection is to be made (e.g., the alternatives in a list following the phrase "selected from the group consisting of"). The alternatives (1) share a "single structural similarity" when they belong to the same recognized physical or chemical class or to the same art-recognized class, and (2) share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent in the context of the claimed invention. 
When the Office determines that the species of a Markush group do not share a single structural similarity or do not share a common use, then a rejection on the basis that the claim contains an ‘‘improper Markush grouping’’ is appropriate 
In response to this rejection, applicants should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a 
This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1, 3, 7, 10, 14-15, 17, 19-23, 26, 49 and 51-55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Farmer et al. (US 2013/0172524 A1).
Regarding claims 1, 3, 7, 10, 14-15, 17, 19-23, 26, 49 and 51-55, Farmer et al. teach a di-metallic complex catalyst having the structure as shown below (Abstract, [0263]-[0266] and claims 1-50):

    PNG
    media_image1.png
    470
    391
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    304
    458
    media_image2.png
    Greyscale

Farmer et al. further defines R12 group as shown below (claims 3 and 103):

    PNG
    media_image3.png
    189
    388
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    192
    405
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    317
    397
    media_image5.png
    Greyscale

The features wherein R12 groups are independently activating moieties which can be differently (claims 13 and 103). As such, the di-metallic complex taught by Famer et al. corresponds to the instant claimed formula (I) wherein M1=M2=Ni(ll), X= OCO-alkyl, E1=C, E2=O, E3=E4=E5=E6=N, R1-2, 5=independently selected from H or alkyl such as tert-butyl, G =absent, R3A= R3B= unsubstituted propylene, and NR12 are different.
It is expected that the instant claimed asymmetric features are merely selection of the substituents, and are known to a person of ordinary skill in the art and can be easily accomplished.
In the entirety, the claimed invention does not produce any unexpected effect, and does not involve an inventive step.
The chemical formula of the di-metallic complex catalyst taught by Farmer et al. overlaps the instant catalyst of formula (I). 
.
Allowable Subject Matter
Claims 30-31 with the elected species would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), set forth in this Office action and to include the elected specie and all of the limitations of the base claim and any intervening claims.
Neither Farmer et al. nor any of the prior art of record specifically teaches or suggests the elected species as recited in claims 30-31.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 01/22/2022 have been considered but are moot in view of the amended and new grounds of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738